

116 HR 7952 IH: Veteran Benefits Enhancement and Expansion Act of 2020
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7952IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Bost (for himself, Mr. Bergman, Mr. David P. Roe of Tennessee, Mr. Bilirakis, Mr. Barr, Mr. Banks, Mr. LaMalfa, and Mr. Kinzinger) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make certain improvements in the laws administered by the Secretary of Veterans Affairs relating to education, burial benefits, and other matters, and for other purposes.1.Short title(a)Short titleThis Act may be cited as the Veteran Benefits Enhancement and Expansion Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Title I—Education MattersSec. 101. Expansion of eligibility for Fry Scholarship to children and spouses of certain deceased members of the Armed Forces.Sec. 102. Period for election to receive benefits under All-Volunteer Educational Assistance Program of Department of Veterans Affairs.Sec. 103. Phase out of All-Volunteer Educational Assistance Program.Sec. 104. Requirements for in-State tuition.Sec. 105. Expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs to include outreach services provided through congressional offices.Title II—Burial MattersSec. 201. Transportation of deceased veterans to veterans’ cemeteries.Sec. 202. Increase in certain funeral benefits under laws administered by the Secretary of Veterans Affairs.Sec. 203. Outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans Affairs.Sec. 204. Provision of inscriptions for spouses and children on certain headstones and markers furnished by Secretary of Veterans Affairs.Title III—Pension MattersSec. 301. Plan to address the financial exploitation of veterans receiving pension from the Department of Veterans Affairs.Sec. 302. Overpayments of pension to veterans receiving pension from the Department of Veterans Affairs.Sec. 303. Evaluation of additional actions for verifying direct deposit information provided by veterans on applications for veterans pension.Sec. 304. Annual report on efforts of Department of Veterans Affairs to address the financial exploitation of veterans receiving pension.Sec. 305. Notice regarding fees charged in connection with filing an application for veterans pension.Sec. 306. Outreach plan for educating vulnerable veterans about potential financial exploitation relating to the receipt of pension.Sec. 307. Penalties for representing veterans as agents and attorneys without recognition by Secretary of Veterans Affairs.Title IV—Other MattersSec. 401. Medal of Honor special pension for surviving spouses.Sec. 402. Modernization of service-disabled veterans insurance.Sec. 403. Eligibility of certain members of the reserve components of the Armed Forces for home loans from the Secretary of Veterans Affairs.Sec. 404. Adjustment of housing loan fees.Sec. 405. Clarification of licensure requirements for contractor medical professionals to perform medical disability examinations for the Department of Veterans Affairs.Sec. 406. Publication and acceptance of disability benefit questionnaire forms of Department of Veterans Affairs.Sec. 407. Determination of budgetary effects.IEducation Matters101.Expansion of eligibility for Fry Scholarship to children and spouses of certain deceased members of the Armed Forces(a)In generalSubsection (b) of section 3311 of title 38, United States Code, is amended—(1)by redesignating paragraph (10) as paragraph (12); and(2)by inserting after paragraph (9) the following new paragraphs (10) and (11):(10)An individual who is the child or spouse of a person who dies on or after September 11, 2001, in the line of duty while serving on duty other than active duty as a member of the Armed Forces.(11)An individual who is the child or spouse of a member who dies on or after September 11, 2001, while serving in the Selected Reserve, from a service-connected disability..(b)Applicability dateThe amendments made by subsection (a) apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2021.(c)Conforming amendments(1)Subsection (f) of such section is amended by striking paragraph (9) each place it appears and inserting paragraphs (9), (10), and (11).(2)Section 3322 of such title is amended—(A)in subsection (e), by striking both sections 3311(b)(9) and 3319 and inserting section 3319 and paragraph (9), (10), or (11) of section 3311 of this title;(B)in subsection (f), by striking section 3311(b)(9) and inserting paragraph (9), (10), or (11) of section 3311 of this title; and(C)in subsection (h)(2), by striking either section 3311(b)(9) or chapter 35 and inserting either chapter 35 or paragraph (9), (10), or (11) of section 3311.102.Period for election to receive benefits under All-Volunteer Educational Assistance Program of Department of Veterans Affairs(a)In generalSection 3011 of title 38, United States Code, is amended—(1)in subsection (c)(1), by striking Any such election shall be made at the time the individual initially enters on active duty as a member of the Armed Forces and inserting Any such election shall be made during the 90-day period beginning on the day that is 180 days after the date on which the individual initially enters initial training; and(2)in subsection (b)(1), by striking that such individual is entitled to such pay and inserting that begin after the date that is 270 days after the date on which the individual initially enters initial training.(b)Effective dateThe amendments made by subsection (a) shall take effect 180 days after the date of enactment of this Act.103.Phase out of All-Volunteer Educational Assistance ProgramSubsection (a)(1)(A) of section 3011 of title 38, United States Code, as amended by section 1, is further amended by striking after June 30, 1985 and inserting during the period beginning July 1, 1985, and ending September 30, 2030.104.Requirements for in-State tuition(a)In generalSection 3679(c) of title 38, United States Code, is amended—(1)in paragraph (2)(A), by striking less than three years before the date of enrollment in the course concerned; and(2)in paragraph (4)—(A)by striking It shall and inserting (A) It shall; and(B)by adding at the end the following new subparagraph:(B)To the extent feasible, the Secretary shall make publicly available on the internet website of the Department a database explaining any requirements described in subparagraph (A) that are established by a public institution of higher learning for an individual to be charged tuition and fees at a rate that is equal to or less than the rate the institution charges for tuition and fees for residents of the State in which the institution is located. The Secretary shall disapprove a course of education provided by such an institution that does not provide the Secretary—(i)an initial explanation of such requirements; and(ii)not later than 90 days after the date on which any such requirements change, the updated requirements..(b)ApplicationThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2021.105.Expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs to include outreach services provided through congressional officesSection 3485(a)(4) of title 38, United States Code, is amended by adding at the end the following new subparagraph:(K)The following activities carried out at the offices of Members of Congress for such Members:(i)The distribution of information to members of the Armed Forces, veterans, and their dependents about the benefits and services under laws administered by the Secretary and other appropriate governmental and nongovernmental programs.(ii)The preparation and processing of papers and other documents, including documents to assist in the preparation and presentation of claims for benefits under laws administered by the Secretary..IIBurial Matters201.Transportation of deceased veterans to veterans’ cemeteries(a)In generalSubsection (a) of section 2308 of title 38, United States Code, is amended by striking in a national cemetery and inserting in a national cemetery or a covered veterans’ cemetery.(b)Covered Veterans’ Cemetery DefinedSection 2308 of such title is amended by adding at the end the following new subsection:(c)Covered Veterans’ Cemetery DefinedIn this section, the term covered veterans’ cemetery means a veterans’ cemetery—(1)in which a deceased veteran described in subsection (b) is eligible to be buried; and(2)for which the Secretary has made a grant under section 2408 of this title..(c)Conforming AmendmentSection 2308 of such title is amended in the section heading by adding at the end the following: or a veterans’ cemetery.(d)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 2308 and inserting the following new item:2308. Transportation of deceased veteran to a national cemetery or a veterans’ cemetery..202.Increase in certain funeral benefits under laws administered by the Secretary of Veterans Affairs(a)Funeral expenses for non-Service connected disabilitiesChapter 23 of title 38, United States Code, is amended as follows:(1)By transferring subsection (b) of section 2302 to the end of section 2303 and redesignating it as subsection (d).(2)By striking section 2302.(3)In section 2303—(A)in the section heading, by striking Death in Department facility and inserting Death from non-service-connected disability; and(B)in subsection (a)—(i)in paragraph (1), by striking a veteran dies in a facility described in paragraph (2) and inserting a veteran described in paragraph (2) dies;(ii)by striking paragraph (2) and inserting the following new paragraph:(2)A veteran described in this paragraph is a deceased veteran who is not covered by section 2307 and who meets any of the following criteria:(A)The deceased veteran dies in—(i)a facility of the Department (as defined in section 1701(3) of this title) to which the deceased veteran was properly admitted for hospital, nursing home, or domiciliary care under section 1710 or 1711(a) of this title; or(ii)an institution at which the deceased veteran was, at the time of death, receiving—(I)hospital care in accordance with sections 1703A, 8111, and 8153 of this title;(II)nursing home care under section 1720 of this title; or(III)nursing home care for which payments are made under section 1741 of this title.(B)At the time of death, the deceased veteran (including a person who died during a period deemed to be active military, naval, or air service under section 106(c) of this title) is in receipt of compensation (or but for the receipt of retirement pay would have been entitled to compensation) or was in receipt of pension.(C)The Secretary determines—(i)the deceased veteran (including a person who died during a period deemed to be active military, naval, or air service under section 106(c) of this title) has no next of kin or other person claiming the body of the deceased veteran; and(ii)that there are not available sufficient resources to cover burial and funeral expenses.;(iii)in subsection (b)—(I)by striking section 2302 of this title and; and(II)by striking under section 2302 of this title or; and(iv)in subsection (d), as added by paragraph (1) of this subsection, by striking Except as and inserting With respect to a deceased veteran described in subparagraph (B) or (C) of subsection (a)(2), except as.(b)Conforming amendmentsChapter 23 of such title is amended as follows:(1)Section 2304 is amended by striking Applications for payments under section 2302 of this title and inserting Applications for payments under section 2303 of this title regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section.(2)Section 2307 is amended by striking sections 2302 and 2303(a)(1) and (b)(2) of this title and inserting section 2303(a)(1) and (b)(2) of this title.(3)Section 2308(a) is amended by striking pursuant to section 2302 or 2307 of this title, and inserting pursuant to section 2303 of this title regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section, or pursuant to section 2307,.(c)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the items relating to sections 2302 and 2303 and inserting the following new item:2303. Death from non-service-connected disability; plot allowance..(d)Effective dateThe amendments made by this Act shall apply to deaths that occur on or after the date of the enactment of this Act.203.Outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans AffairsSection 2306(e) of title 38, United States Code, is amended—(1)in paragraph (1)(A), by inserting , or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title, after National Cemetery Administration; and(2)by striking paragraph (2) and inserting the following new paragraph (2):(2)The use of outer burial receptacles in—(A)a cemetery under the control of the National Cemetery Administration or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title shall be in accordance with regulations or procedures approved by the Secretary of Veterans Affairs; and(B)Arlington National Cemetery shall be in accordance with regulations or procedures approved by the Secretary of the Army..204.Provision of inscriptions for spouses and children on certain headstones and markers furnished by Secretary of Veterans Affairs(a)In generalSection 2306 of title 38, United States Code, as amended by section 203, is further amended by adding at the end the following new subsection:(j)(1)In addition to any other authority under this section, in the case of an individual whose grave is not in a covered cemetery (as that term is defined in subsection (f)(2)) and for whom the Secretary has furnished a headstone or marker under subsection (a) or (d), the Secretary, if feasible and upon request, may replace the headstone or marker to add an inscription for the surviving spouse or eligible dependent child of such individual following the death of the surviving spouse or eligible dependent child.(2)If the spouse or eligible dependent child of an individual referred to in paragraph (1) predeceases the individual, the Secretary may, if feasible and upon request, include an inscription for the spouse or dependent child on the headstone or marker furnished for the individual under subsection (a) or (d)..(b)ApplicationSubsection (j) of section 2306 of title 38, United States Code, as added by subsection (a), shall apply with respect to an individual who dies on or after October 1, 2019.IIIPension Matters301.Plan to address the financial exploitation of veterans receiving pension from the Department of Veterans Affairs(a)Development of method for solicitation and collection of informationNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop a method for systematically soliciting and collecting information on complaints received, referrals made, and actions taken by the pension management centers of the Department of Veterans Affairs and any other relevant components of the Department, in cases of potential financial exploitation of individuals receiving pension under chapter 15 of title 38, United States Code.(b)Plan To assess and address financial exploitation of veterans(1)In generalThe Secretary shall develop and periodically update a plan—(A)to regularly assess the information solicited and collected under subsection (a) to identify trends of potential financial exploitation of the individuals described in subsection (a) across the Department; and(B)to outline actions that the Department can take to improve education and training to address those trends.(2)Submission of planNot later than one year after the date of the enactment of this Act, and not less frequently than once every two years thereafter, the Secretary shall submit the plan most recently developed or updated under paragraph (1) to—(A)the Comptroller General of the United States; and(B)the Committee on Veterans' Affairs and the Special Committee on Aging of the Senate and the Committee on Veterans’ Affairs of the House of Representatives.(3)TerminationThe requirement to submit a plan under this subsection shall terminate on the date that is six years after the date of the enactment of this Act.302.Overpayments of pension to veterans receiving pension from the Department of Veterans Affairs(a)Guidance and training for claims processors(1)In generalAs the Secretary considers necessary, but not less frequently than once every three years, the Under Secretary for Benefits of the Department of Veterans Affairs shall update guidance and training curriculum for the processors of claims for pension under chapter 15 of title 38, United States Code, regarding the evaluation of questionable medical expenses on applications for pension, including by updating such guidance with respect to what constitutes a questionable medical expense and by including examples of such expenses.(2)TerminationThe requirement to update guidance and training curriculum under paragraph (1) shall terminate on the date that is ten years after the date of the enactment of this Act.(b)Identification and trackingThe Under Secretary shall develop a method for identifying and tracking the number of individuals who have received overpayments of pension under chapter 15 of title 38, United States Code.(c)Annual reportNot later than one year after the date of the enactment of this Act, and not later than October 31 of each of the two subsequent fiscal years, the Under Secretary shall submit to Congress a report that includes, for the period covered by the report—(1)the number of individuals who received overpayments of pension under chapter 15 of title 38, United States Code; and(2)the top five reasons for such overpayments.303.Evaluation of additional actions for verifying direct deposit information provided by veterans on applications for veterans pension(a)In generalThe Under Secretary for Benefits of the Department of Veterans Affairs shall—(1)conduct an evaluation of the feasibility and advisability of requiring the processors of claims for pension under chapter 15 of title 38, United States Code, to take additional actions to verify that the direct deposit information provided by an individual on an application for pension is for the appropriate recipient; and(2)identify such legislative or administrative actions as the Under Secretary considers appropriate to ensure that payments of pension are provided to the correct recipients.(b)Submission to Congress(1)In generalNot later than 240 days after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report on the evaluation and identification under subsection (a).(2)ContentsThe report required by paragraph (1) shall include the following:(A)The findings of the Under Secretary with respect to the evaluation conducted under subsection (a)(1).(B)The actions identified under subsection (a)(2).(C)A plan for implementing any administrative actions identified under subsection (a)(2).(D)A rationale for not implementing any actions evaluated under paragraph (1) of subsection (a) but not identified under paragraph (2) of such subsection.304.Annual report on efforts of Department of Veterans Affairs to address the financial exploitation of veterans receiving pension(a)In generalNot less frequently than once each year, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on efforts to address the financial exploitation of individuals receiving pension under chapter 15 of title 38, United States Code.(b)ContentsEach report required by subsection (a) shall include, for the period covered by the report, the following:(1)The number of individuals who received pension under chapter 15 of title 38, United States Code, who have been referred by any component of the Department of Veterans Affairs to the Office of Inspector General of the Department as likely or proven victims of financial exploitation.(2)The number of referrals and reports relating to the financial exploitation of such individuals made by the Department of Veterans Affairs to—(A)the Consumer Sentinel Network of the Federal Trade Commission; and(B)the Department of Justice.(3)A description of the actions taken as a result of such referrals and reports against—(A)individuals recognized by the Secretary as agents or attorneys under section 5904 of title 38, United States Code; and(B)individuals not so recognized.(c)TerminationThe requirement to submit a report under subsection (a) shall terminate on the date that is four years after the date of the enactment of this Act.305.Notice regarding fees charged in connection with filing an application for veterans pensionThe Under Secretary for Benefits of the Department of Veterans Affairs shall ensure that every paper or electronic document relating to the receipt of pension under chapter 15 of title 38, United States Code, that is available to individuals who apply for such pension, including educational forms about or applications for such pension, includes a notice that the Department does not charge any fee in connection with the filing of an application for such pension.306.Outreach plan for educating vulnerable veterans about potential financial exploitation relating to the receipt of pension(a)Development of planThe Under Secretary for Benefits of the Department of Veterans Affairs shall develop, in collaboration with veterans service organizations, an outreach plan for educating vulnerable individuals about potential financial exploitation relating to the receipt of pension under chapter 15 of title 38, United States Code.(b)Submission to CongressNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall submit to the Committee on Veterans' Affairs and the Special Committee on Aging of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the plan developed under subsection (a).(c)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.307.Penalties for representing veterans as agents and attorneys without recognition by Secretary of Veterans Affairs(a)Penalties(1)In generalSection 5905 of title 38, United States Code, is amended to read as follows:5905.Penalty for certain acts(a)In generalWhoever commits any of the following acts shall be fined as provided in title 18, or imprisoned for not more than one year, or both:(1)Undertakes or attempts to undertake any work in furtherance of the preparation, presentation, or prosecution of a claim under a law administered by the Secretary—(A)without recognition by the Secretary under sections 5902 through 5904 of this title; or(B)while suspended or excluded under section 5904(b) of this title.(2)Unlawfully withholds from any claimant or beneficiary any part of a benefit or claim under the laws administered by the Secretary that is allowed and due to the claimant or beneficiary.(b)Seeking recognitionSubsection (a)(1)(A) shall not be construed to include the seeking of recognition from the Secretary to prepare, present, or prosecute a claim under a law administered by the Secretary.(c)Legal interns, law students, and paralegalsSubsection (a)(1)(A) shall not apply to a legal intern, a law student, or a paralegal undertaking or attempting to undertake work in furtherance of the preparation, presentation, or prosecution of a claim under a law administered by the Secretary to the degree that such legal intern, law student, or paralegal is doing so—(1)on behalf of or under the supervision of an attorney recognized by the Secretary under sections 5902 through 5904 of this title; and(2)in a manner that is consistent with the Model Rules of Professional Conduct of the American Bar Association..(2)Effective dateThe amendment made by subsection (a) shall apply with respect to acts committed after the date that is 180 days after the date of the enactment of this Act.(b)Biennial review of recognition of agents and attorneys(1)In generalNot less frequently than once every two years, the General Counsel of the Department of Veterans Affairs shall submit to Congress a report on activities under section 5904 of title 38, United States Code.(2)Contents of reportsEach report submitted under paragraph (1) shall include, for the period covered by the report, the following:(A)A discussion of the rates generally charged for services covered by section 5904 of title 38, United States Code.(B)A discussion of the requests made by claimants under subsection (c)(3)(A) of such section.(C)A discussion of the fees reduced under such subsection.(D)The number of claims for benefits under laws administered by the Secretary that were prepared, presented, or prosecuted by an individual acting as an agent or attorney who did so while not recognized under such section.(3)TerminationThe requirement to submit a report under this subsection shall terminate on the date that is seven years after the date of the enactment of this Act.IVOther Matters401.Medal of Honor special pension for surviving spouses(a)Codification of current rate of special pensionSubsection (a) of section 1562 of title 38, United States Code, is amended by striking $1,000 and inserting $1,388.68.(b)Special pension for surviving spouses(1)Surviving spouse benefitSuch subsection is further amended—(A)by inserting (1) after (a); and(B)by adding at the end the following new paragraph:(2)(A)Except as provided in subparagraphs (B) and (C), the Secretary shall pay special pension under this section to the surviving spouse of a person whose name has been entered on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll and a copy of whose certificate has been delivered to the Secretary under section 1134a(d) of title 10.(B)No special pension shall be paid to a surviving spouse of a person under this section unless such surviving spouse was married to such person—(i)for one year or more prior to the veteran's death; or(ii)for any period of time if a child was born of the marriage, or was born to them before the marriage.(C)No special pension shall be paid to a surviving spouse of a person under this section if such surviving spouse is eligible for or receiving benefits under section 1311 or 1318 of this title..(2)Conforming amendments(A)In generalSuch section is amended—(i)in subsection (d), by inserting or married to more than one person who has been awarded a medal of honor, after honor,; and(ii)in subsection (f)(1), by striking this section and inserting paragraph (1) of subsection (a), or under paragraph (2) of such subsection in the case of a posthumous entry on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll,.(B)Special provisions relating to marriagesSection 103(d)(5) of such title is amended by adding at the end the following new subparagraph:(E)Section 1562(a)(2), relating to Medal of Honor special pension..(3)Effective dateThe amendments made by this subsection shall apply with respect to payment of pension under section 1562 of title 38, United States Code, for months beginning after the date of the enactment of this Act. 402.Modernization of service-disabled veterans insurance(a)Establishment of modernized program(1)In generalChapter 19 of title 38, United States Code, is amended by inserting after section 1922A the following new section:1922B.Service-disabled veterans insurance(a)Insurance(1)Beginning January 1, 2023, the Secretary of Veterans Affairs shall carry out a service-disabled veterans insurance program under which a veteran is granted insurance by the United States against the death of such individual occurring while such insurance is in force. (2)The Secretary may only issue whole-life policies under the insurance program under paragraph (1).(3)The Secretary may not grant insurance to a veteran under paragraph (1) unless—(A)the veteran submits the application for such insurance before the veteran attains 81 years of age; or(B)with respect to a veteran who has attained 81 years of age—(i)the veteran filed a claim for compensation under chapter 11 of this title before attaining such age;(ii)based on such claim, and after the veteran attained such age, the Secretary first determines that the veteran has a service-connected disability; and(iii)the veteran submits the application for such insurance during the two-year period following the date of such determination.(4)(A)A veteran enrolled in the insurance program under paragraph (1) may elect to be insured in any of the following amounts:(i)$10,000.(ii)$20,000.(iii)$30,000.(iv)$40,000.(v)In accordance with subparagraph (B), a maximum amount greater than $40,000.(B)The Secretary may establish a maximum amount to be insured under paragraph (1) that is greater than $40,000 if the Secretary—(i)determines that such maximum amount and the premiums for such amount—(I)are administratively and actuarially sound for the insurance program under paragraph (1); and(II)will not result in such program operating at a loss; and(ii)publishes in the Federal Register, and submits to the Committees on Veterans’ Affairs of the House of Representatives and the Senate, such maximum amount and determination.(5)(A)Insurance granted under this section shall be on a nonparticipating basis and all premiums and other collections therefor shall be credited directly to a revolving fund in the Treasury of the United States, and any payments on such insurance shall be made directly from such fund.(B)The Secretary of the Treasury may invest in and sell and retire special interest-bearing obligations of the United States for the account of the revolving fund under subparagraph (A). Such obligations issued for this purpose shall have maturities fixed with due regard for the needs of the fund and shall bear interest at a rate equal to the average market yield (computed by the Secretary of the Treasury on the basis of market quotations as of the end of the calendar month preceding the date of issue) on all marketable interest-bearing obligations of the United States then forming a part of the public debt which are not due or callable until after the expiration of four years from the end of such calendar month; except that where such average market yield is not a multiple of one-eighth of 1 per centum, the rate of interest of such obligation shall be the multiple of one-eighth of 1 per centum nearest such market yield.(6)Administrative support financed by the appropriations for General Operating Expenses, Department of Veterans Affairs and Information Technology Systems, Department of Veterans Affairs for the insurance program under paragraph (1) shall be paid from premiums credited to the fund under paragraph (5). Such payment for administrative support shall be reimbursed for that fiscal year from funds that are available on such insurance after claims have been paid.(b)EligibilityA veteran is eligible to enroll in the insurance program under subsection (a)(1) if the veteran has a service-connected disability, without regard to—(1)whether such disability is compensable under chapter 11 of this title; or(2)whether the veteran meets standards of good health required for other life insurance policies.(c)Enrollment and waiting period(1)An eligible veteran may enroll in the insurance program under subsection (a)(1) at any time.(2)The life insurance policy of a veteran who enrolls in the insurance program under subsection (a)(1) does not go into force unless—(A)a period of two years elapses following the date of such enrollment; and(B)the veteran pays the premiums required during such two-year period.(3)(A)If a veteran dies during the two-year period described in paragraph (2), the Secretary shall pay to the beneficiary of the veteran the amount of premiums paid by the veteran under this section, plus interest.(B)For the initial year in which the Secretary carries out the insurance program under subsection (a)(1), the Secretary shall set the interest rate under subparagraph (A) at one percent, except that the Secretary may adjust such rate based on actual program experience if such adjusted rate is not less than zero percent.(C)(i)For the second and each subsequent year in which the Secretary carries out the insurance program under subsection (a)(1), the Secretary shall calculate the interest rate under subparagraph (A) at an annual rate equal to the rate of return on the revolving fund under subsection (a)(5) for the calendar year preceding the year of the death of the veteran, except that the interest rate may not be less than zero percent.(ii)On an annual basis, the Secretary shall publish on the internet website of the Department the average interest rate calculated under clause (i) for that year.(d)Premiums(1)The Secretary shall establish a schedule of basic premium rates by age per $10,000 of insurance under subsection (a)(1) consistent with basic premium rates generally charged for guaranteed acceptance life insurance policies by private life insurance companies. The Secretary may adjust such schedule after the first policy year in a manner consistent with the general practice of guaranteed acceptance life insurance policies issued by private life insurance companies.(2)Section 1912 of this title shall not apply to life insurance policies under subsection (a)(1), and the Secretary may not otherwise waive premiums for such insurance policies.(e)Beneficiaries(1)A veteran who enrolls in the insurance program under subsection (a)(1) may designate a beneficiary of the life insurance policy.(2)If a veteran enrolled in the insurance program under subsection (a)(1) does not designate a beneficiary under paragraph (1) before the veteran dies, or if a designated beneficiary predeceases the veteran, the Secretary shall determine the beneficiary in the following order:(A)The surviving spouse of the veteran.(B)The children of the veteran and descendants of deceased children by representation.(C)The parents of the veteran or the survivors of the parents.(D)The duly appointed executor or administrator of the estate of the veteran.(E)Other next of kin of the veteran entitled under the laws of domicile of the veteran at the time of the death of the veteran.(f)Claims(1)If the deceased veteran designated a beneficiary under subsection (e)(1)—(A)the designated beneficiary is the only person who may file a claim for payment under subsection (g) during the one-year period beginning on the date of the death of the veteran; and(B)if the designated beneficiary does not file a claim for the payment during the period described in paragraph (1), or if payment to the designated beneficiary within that period is prohibited by Federal statute or regulation, a beneficiary described in subsection (e)(2) may file a claim for such payment during the one-year period following the period described in subparagraph (A) as if the designated beneficiary had predeceased the veteran. (2)If the deceased veteran did not designate a beneficiary under subsection (e)(1), or if the designated beneficiary predeceased the veteran, a beneficiary described in subsection (e)(2) may file a claim for payment under subsection (g) during the two-year period beginning on the date of the death of the veteran.(3)If, on the date that is two years after the date of the death of the veteran, no claim for payment has been filed by any beneficiary pursuant to paragraph (1) or (2), and the Secretary has not received notice that any such claim will be so filed during the subsequent one-year period, the Secretary may make the payment to a claimant whom the Secretary determines to be equitably entitled to such payment.(g)Payments(1)In a case described in subsection (f)—(A)in paragraph (1)(A), the Secretary shall pay the designated beneficiary not later than 90 days after the designated beneficiary files a claim for payment; or(B)in paragraph (1)(B), (2), or (3), with respect to a complete and valid claim under such paragraphs, the Secretary shall make any payment not later than one year after the end of the period described in the applicable such paragraph.(2)In a case where the Secretary has not made an insurance payment under this section during the applicable period specified in paragraph (1) by reason of a beneficiary not yet having filed a claim, or the Secretary not yet making a determination under subsection (f)(3), the Secretary may make the payment after such applicable period.(3)Notwithstanding section 1917 of this title, the Secretary shall make an insurance payment under this section in a lump sum.(4)The Secretary may not make an insurance payment under this section if such payment will escheat to a State.(5)Any payment under this subsection shall be a bar to recovery by any other person..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1922A the following new item:1922B. Service-disabled veterans insurance..(b)Sunset of previous program and transition(1)S–DVISection 1922 of such title is amended by adding at the end the following new subsection:(d)(1)The Secretary may not accept any application by a veteran to be insured under this section after December 31, 2022.(2)(A)During the period beginning January 1, 2023, and ending December 31, 2025, a veteran who is insured under this section may elect to instead be insured under section 1922B of this title based on the age of the veteran at the time of such election.(B)A veteran who elects under subparagraph (A) to be insured under section 1922B of this title shall be subject to the two-year waiting period specified in subsection (c) of such section. If the veteran dies during such period, the Secretary shall pay the beneficiary under this section, and, if applicable, under section 1922A, plus the amount of premiums paid by the veteran under such section 1922B, plus interest. (3)Except as provided by paragraph (2)(B), a veteran may not be insured under this section and section 1922B simultaneously..(2)Supplemental S–DVISection 1922A(b) of such title is amended by adding after the period the following: The Secretary may not accept any such application after December 31, 2022. Except as provided by section 1922(d)(2)(B), a veteran may not have supplemental insurance under this section and be insured under section 1922B simultaneously..(c)Conforming amendmentsChapter 19 of such title is amended—(1)in the section heading of section 1922, by striking Service and inserting Legacy service;(2)in the section heading of section 1922A, by striking Supplemental and inserting Legacy supplemental; and(3)in the table of sections at the beginning of such chapter by striking the items relating to sections 1922 and 1922A and inserting the following new items:1922. Legacy service disabled veterans' insurance. 1922A. Legacy supplemental service disabled veterans' insurance for totally disabled veterans..403.Eligibility of certain members of the reserve components of the Armed Forces for home loans from the Secretary of Veterans Affairs(a)Extension of eligibilitySection 3701(b) of title 38, United States Code, is amended by adding at the end the end the following new paragraph:(7)The term veteran also includes, for purposes of home loans, an individual who performed active service (as that term is defined in section 101 of title 10) for a period—(A)of not less than 90 cumulative days; and(B)that includes 30 consecutive days..(b)Conforming amendmentSection 3702(a)(2) of such title is amended by adding at the end the following new subparagraph:(G)Each individual described in section 3701(b)(7) of this title..404.Adjustment of housing loan feesSubsection (b)(2) of section 3729 of title 38, United States Code, is amended by striking October 1, 2029 each place it appears and inserting October 1, 2030.405.Clarification of licensure requirements for contractor medical professionals to perform medical disability examinations for the Department of Veterans AffairsSubsection (c) of section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) is amended to read as follows:(c)Licensure of contract health care professionals(1)In generalNotwithstanding any law regarding the licensure of health care professionals, a health care professional described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.(2)Health care professional describedA health care professional described in this paragraph is a physician, physician assistant, nurse practitioner, audiologist, or psychologist, who—(A)has a current unrestricted license to practice the health care profession of the physician, physician assistant, nurse practitioner, audiologist, or psychologist, as the case may be;(B)is not barred from practicing such health care profession in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and(C)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a)..406.Publication and acceptance of disability benefit questionnaire forms of Department of Veterans Affairs(a)In generalSection 5101 of title 38, United States Code, is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection (d):(d)(1)The Secretary shall publish in a central location on the internet website of the Department disability benefit questionnaire forms of the Department for the submittal of evidence from non-Department medical providers regarding a disability of a claimant.(2)Subject to section 6103 of this title, if the Secretary updates a form described in paragraph (1), the Secretary shall—(A)accept the previous version of the form filed by a claimant if—(i)the claimant provided to the non-Department medical provider the previous version of the form before the date on which the updated version of the form was made available; and(ii)the claimant files the previous version of the form during the one-year period following the date the form was completed by the non-Department medical provider;(B)request from the claimant (or from the non-Department medical provider if the claimant has authorized the provider to share health information with the Secretary) any other information that the updated version of the form requires; and(C)apply the laws and regulations required to adjudicate the claim as if the claimant filed the updated version of the form.(3)The Secretary may waive any interagency approval process required to approve a modification to a disability benefit questionnaire form if such requirement only applies by reason of the forms being made public..(b)Reports by Inspector General of the Department of Veterans AffairsNot less frequently than once each year through 2023, the Inspector General of the Department of Veterans Affairs shall submit to Congress a report on the findings of the Inspector General with respect to the use of the forms published under section 5101(d)(1) of such title, as added by subsection (a).(c)Initial formThe Secretary of Veterans Affairs shall begin carrying out section 5101(d)(1) of such title, as added by subsection (a), by publishing, as described in such section, the form described in such section that was in effect on January 1, 2020. (d)Alternate forms(1)Assessment and reportSubject to paragraph (2), not later than one year after the date of the enactment of this act, the Secretary shall—(A)assess the feasibility and advisability of replacing disability benefit questionnaire forms that are used by Department providers, providers and health care professionals under contract with the Department under section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note), and non-Department medical providers to submit to the Secretary evidence regarding a disability of a claimant for benefits under laws administered by the Secretary, with another consistent form; and(B)submit to Congress—(i)a report on the findings of the Secretary with respect to the assessment conducted under subparagraph (A); and(ii)a plan to replace the disability benefit questionnaire forms as described in subparagraph (A), including with respect to publishing the replacement forms on the internet website of the Department of Veterans Affairs.(2)RequirementsThe Secretary may only determine under paragraph (1)(A) that replacing the forms described in such paragraph is feasible and advisable if the Secretary determines that—(A)it is in the best interest of veterans to do so; and(B)the replacement forms would include all the medical information needed to adjudicate a claim for benefits under laws administered by the Secretary.(3)Implementation(A)In generalSubject to subparagraph (B), if the Secretary determines under paragraph (1)(A) that replacing the forms as described in such paragraph is feasible and advisable, the Secretary shall, not earlier than two years after the date on which the Secretary submits the report under paragraph (1)(B)(i), replace the forms as described in paragraph (1)(A) and publish the replacement forms on the internet website of the Department of Veterans Affairs.(B)WaiverThe Secretary may waive the requirement of subparagraph (A) at any time if the Secretary determines that the requirements of paragraph (2) will not be satisfied.(4)Application of DBQ requirementsSection 5101(d) of title 38, United States Code, as added by subsection (a), shall apply with respect to the disability benefit questionnaire forms of the Department until the date on which the Secretary replaces the forms as described in paragraph (1)(A) pursuant to paragraph (3).(e)Rule of constructionNothing in this section or section 5101(d) of such title, as added by subsection (a), may be construed to require the Secretary to develop any new information technology system or otherwise require the Secretary to make any significant changes to the internet website of the Department. 407.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.